Case 3:19-cv-01456-GPC-WVG Document 57 Filed 09/15/20 PageID.1235 Page 1 of 5



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10
       RENOVATE AMERICA, INC.,                     CASE NO. 19-CV-1456-GPC(WVG)
  11
                             Plaintiff, ORDER ON DISCOVERY DISPUTE
  12
                                        REGARDING PRODUCTION OF
  13       v.                           DOCUMENTS ON PLAINTIFF’S
                                        PRIVILEGE LOG
  14
       LLOYD’S SYNDICATE 1458;
  15                                    [Doc Nos. 53-54.]
                           Defendant.
  16

  17

  18         In this discovery dispute, Defendant seeks production of roughly 40 email
  19   communications Plaintiff withheld pursuant to a privilege log. These emails involve
  20   Kara Ng (mostly) and Zachary Weber, Plaintiff’s former in-house counsel, and
  21   Plaintiff’s insurance broker, Marsh & McLennan Insurance Agency LLC (“Marsh”).
  22   Plaintiff has invoked the attorney-client privilege as to every email communication
  23   and the work-product doctrine as to many of them. The Court finds these email
  24   communications and their attachments are covered by the attorney-client privilege.
  25                                 I.     LEGAL STANDARD
  26         State law governs attorney-client privilege issues in federal district courts
  27   sitting in diversity. Fed. R. Evid. 501; Star Editorial, Inc. v. Dangerfield, 7 F.3d 856,
  28   859 (9th Cir. 1993). Under California law, “evidentiary privileges such as the
Case 3:19-cv-01456-GPC-WVG Document 57 Filed 09/15/20 PageID.1236 Page 2 of 5



   1
       attorney-client privilege are governed by statute.” HLC Props., Ltd. v. Sup. Ct., 35

   2
       Cal. 4th 54, 59 (Cal. 2005). California Evidence Code section 954 confers a privilege

   3
       on the client “to refuse to disclose, and to prevent another from disclosing, a

   4   confidential communication between client and lawyer . . . .” “Confidential

   5   communications include information transmitted between attorney and client, and ‘a

   6   legal opinion formed and the advice given by the lawyer in the course of that

   7   relationship.’” Calvert v. State Bar, 54 Cal. 3d 765, 779 (Cal. 1991) (quoting Cal.

   8   Evid. Code § 952). “The attorney-client privilege attaches to a confidential

   9   communication between the attorney and the client and bars discovery of the

  10   communication irrespective of whether it includes unprivileged material.” Costco

  11   Wholesale Corp. v. Sup. Ct., 47 Cal. 4th 725, 734 (Cal. 2009).

  12         “The party claiming the privilege has the burden of establishing the

  13   preliminary facts necessary to support its exercise, i.e., a communication made in

  14   the course of the attorney-client relationship.” Id. at 733. “Once that party establishes

  15   facts necessary to support a prima facie claim of privilege, the communication is

  16   presumed to have been made in confidence and the opponent of the claim of

  17   privilege has the burden of proof to establish the communication was not

  18   confidential or that the privilege does not for other reasons apply.” Id. (citing Cal.
  19   Evid. Code § 917(a)); Wellpoint Health Networks, Inc. v. Sup. Ct., 59 Cal. App. 4th
  20   110, 123-24 (Cal. Ct. App. 1997).
  21         “[T]o determine whether a communication is privileged, the focus of the
  22   inquiry is the dominant purpose of the relationship between the parties to the
  23   communication. Under that approach, when the party claiming the privilege shows
  24   the dominant purpose of the relationship between the parties to the communication
  25   was one of attorney-client, the communication is protected by the privilege.” Clark
  26   v. Sup. Ct., 196 Cal. App. 4th 37, 51 (Cal. Ct. App. 2011) (citing Costco, 47 Cal. 4th
  27   739-40).
  28

                                                  2
                                                                            19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 57 Filed 09/15/20 PageID.1237 Page 3 of 5



   1
                                         II.   DISCUSSION

   2
             The Court’s first task is to determine whether Plaintiff, as the party invoking

   3
       the attorney-client privilege, has met its burden to make a prima facie showing of

   4   applicability of the privilege. In doing so, the Court looks to the dominant nature of

   5   the relationship between Plaintiff, Ng, and Weber to determine whether an attorney-

   6   client relationship existed ab initio such that it could extend to communications with

   7   Marsh. There is no dispute that Ng and Weber were attorneys employed by Plaintiff

   8   in its legal department or that their roles included advising Plaintiff on legal matters

   9   and facilitating its legal affairs. Their roles necessarily included monitoring,

  10   coordinating, and advising on pending litigation against Plaintiff as well as doing

  11   these same tasks with respect to insurance coverage related to litigation. As such,

  12   Ng’s and Weber’s roles and relationships with Plaintiff were that of the

  13   quintessential attorney and client. Thus, any communications amongst Ng, Weber,

  14   and Plaintiff are shielded by the attorney-client privilege.

  15         Turning to the heart of the dispute now before the Court, the question is

  16   whether any communications between Ng or Weber and Marsh also enjoy the

  17   protection of the attorney-client privilege given that Marsh is a third-party, and

  18   disclosure of privileged communications to third parties ordinarily destroys the
  19   otherwise privileged nature of the communications. Pac. Pictures Corp. v. U.S. Dist.
  20   Ct., 679 F.3d 1121, 1126-27 (9th Cir. 2012). That is, however, unless that third party
  21   “further[s] the interest of the client in the consultation or those to whom disclosure
  22   is reasonably necessary for the transmission of the information . . . .” Cal. Evid. Code
  23   § 952; see also Atmel Corp. v. St. Paul Fire & Marine Ins. Co., 409 F. Supp. 2d
  24   1180, 1181 (N.D. Cal. 2005); Ins. Co. of N. Am. v. Super. Ct., 108 Cal. App. 3d 758,
  25   765, 166 Cal. Rptr. 880 (Cal. Ct. App. 1980) (“While involvement of an unnecessary
  26   third person in attorney-client communication destroys confidentiality, involvement
  27   of third persons to whom disclosure is reasonably necessary to further the purpose
  28

                                                  3
                                                                           19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 57 Filed 09/15/20 PageID.1238 Page 4 of 5



   1
       of the legal consultation preserves confidentiality of communication.”). The first of

   2
       California Evidence Code section 952’s disjunctive test is relevant in this case.

   3
             The Court agrees that Amtel “does not stand for the proposition that any

   4   communications between a party’s insurance broker and its counsel is

   5   [automatically] protected . . . .” (Doc. No. 54 at 3-4.) However, based on the

   6   declarations submitted in briefing and the Court’s review of the documents lodged

   7   in camera, Marsh’s inclusion in communications on behalf of Plaintiff clearly was

   8   to further Plaintiff’s interests. Specifically, as Plaintiff’s in-house counsel

   9   responsible for coordinating, monitoring, and evaluating ongoing litigation against

  10   Plaintiff and subsequently advising Plaintiff on the same, Ng and Weber’s

  11   communications with Marsh in furtherance of those tasks with respect to insurance

  12   coverage Plaintiff had secured were in turn made in furtherance of the Plaintiff’s

  13   overarching interest in funding and defending litigation brought against Plaintiff.

  14   The legal intricacies and requirements of satisfying insurance coverage were part

  15   and parcel of that overarching interest, and Marsh clearly assisted Ng and Weber in

  16   those areas on an ongoing basis. The Court’s in camera review revealed Marsh’s

  17   role in guiding and advising Ng as Plaintiff sought coverage for defense costs being

  18   incurred on a daily basis in the Nemore and Rowe matters among other litigation
  19   matters. Thus, Marsh’s role wasn’t simply to procure insurance contracts for
  20   Plaintiff but appears to have extended beyond that to advising Plaintiff’s in-house
  21   counsel on litigation-related insurance claims and procedures. And many of the
  22   communications the Court has reviewed appear to have been reasonably necessary
  23   because Ng often sought information and Marsh’s advice and assistance with these
  24   matters. Marsh, as an experienced insurance broker, appears to have been an
  25   important entity that helped Ng with these matters.
  26         Any reliance in this case on Rainbow Sandals, Inc. v. Liberty Mut. Ins. Co. is
  27   misplaced because the party seeking protection in that case apparently relied only
  28   on the work-product doctrine to shield its email communications with the insurance

                                                 4
                                                                         19-CV-1456-GPC(WVG)
Case 3:19-cv-01456-GPC-WVG Document 57 Filed 09/15/20 PageID.1239 Page 5 of 5



   1
       broker. See No. SACV 14-01665-JLS(DFMx), 2015 U.S. Dist. LEXIS 186833, *1

   2
       (C.D. Cal. Aug. 25, 2015) (“Defendant . . . moves for an order compelling . . . the

   3
       production of four e-mails withheld by Plaintiff . . . on the grounds of attorney work

   4   product doctrine . . . .” & “Rainbow’s privilege log identifies four e-mails . . . as

   5   withheld from its production under the attorney work product doctrine.”). The court

   6   in that case found the emails were not exchanged in anticipation of litigation and

   7   thus found the work-product doctrine did not apply. And since that party had not

   8   also asserted the attorney-client privilege, there was no fallback position for the court

   9   to consider. Here, in contrast, Plaintiff asserts the attorney-client privilege as to

  10   every withheld email and also claims work-product protection for most emails. Even

  11   if the Court found the work-product doctrine did not apply to any of the emails, the

  12   attorney-client privilege is broader and does not require communications be made in

  13   anticipation of litigation. For this reason, Rainbow Sandals, Inc. is inapposite here,

  14   as it did not involve the assertion of the attorney-client privilege to emails to an

  15   insurance broker. In any event, given the Court’s finding that the attorney-client

  16   privilege applies here, it is unnecessary to also consider the work-product doctrine.

  17                                     III.   CONCLUSION
  18         The Court finds an attorney-client relationship existed between Ng, Weber,
  19   and Plaintiff; that their communications were protected by the attorney-client
  20   privilege; and that disclosures and communications with Marsh did not destroy that
  21   privilege. Accordingly, the Court ORDERS that Plaintiff need not disclose the
  22   documents in its privilege log.
  23   IT IS SO ORDERED.
  24   DATED: September 15, 2020
  25

  26

  27

  28

                                                  5
                                                                            19-CV-1456-GPC(WVG)
